UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0–29486 MERGE HEALTHCARE INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 39–1600938 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 900 Walnut Ridge Drive, Hartland, Wisconsin 53209 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code)(262) 367–0700 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b–2 of the Exchange Act. Large accelerated filer o Non-accelerated filer ¨ Accelerated filer x Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b–2 of the Act). Yes o No x The number of shares outstanding of the Registrant’s common stock, par value $0.01 per share, as of August 5, 2010:83,268,608 INDEX Page PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PARTII – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 39 Exhibit 31.1 Section 302 Certification of Principal Executive Officer 41 Exhibit 31.2 Section 302 Certification of Principal Financial Officer 41 Exhibit 32 Section 906 Certification of Principal Executive and Financial Officers 41 Index PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except for share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents, including restricted cash of $517 and $559 at June 30, 2010 and December 31, 2009, respectively $ $ Accounts receivable, net of allowance for doubtful accounts and sales returns of $853 and $1,287 at June 30, 2010 and December 31, 2009, respectively Inventory Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment: Land - Building and building improvements - Computer equipment Office equipment Leasehold improvements Less accumulated depreciation Net property and equipment Purchased and developed software, net of accumulated amortization of $6,948 and $15,488 at June 30, 2010 and December 31, 2009, respectively Other intangible assets, net of accumulated amortization of $4,158 and $2,411 at June 30, 2010 and December 31, 2009, respectively Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Interest payable - Accrued wages Restructuring accrual Other accrued liabilities Deferred revenue Total current liabilities Notes payable, net of discount of $5,292 - Deferred income taxes 68 68 Deferred revenue Income taxes payable Other Total liabilities Shareholders' equity: Series A Non-voting Preferred Stock, $0.01 par value: 50,000 shares authorized; 41,750 and zero shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively.Aggregate liquidation preference:$54,275 and zero at June 30, 2010 and December 31, 2009, respectively. - Common stock, $0.01 par value: 100,000,000 shares authorized: 82,438,906 shares and 74,791,753 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Common stock subscribed, 9,704 shares and 9,978 shares at June 30, 2010 and December 31, 2009, respectively 27 32 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except for share and per share data) Three Months Ended June 30, Six Months Ended June 30, Net sales: Software and other $ Professional services Maintenance and EDI Total net sales Cost of sales: Software and other Professional services Maintenance and EDI Depreciation, amortization and impairment Total cost of sales Gross margin Operating costs and expenses: Sales and marketing Product research and development General and administrative Acquisition-related expenses Restructuring and other expenses - - Depreciation and amortization Total operating costs and expenses Operating income (loss) ) ) Other income (expense): Interest expense ) Interest income 8 16 23 24 Other, net 33 ) 69 ) Total other income (expense) Income (loss) before income taxes ) ) Income tax expense 58 21 43 Net income (loss) ) ) Less:Preferred Stock dividends - - Net income (loss) available to common shareholders $ ) $ $ ) $ Net income (loss) per share - basic $ ) $ $ ) $ Weighted average number of common shares outstanding - basic Net income (loss) per share - diluted $ ) $ $ ) $ Weighted average number of common shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation, amortization and impairment Share-based compensation Change in contingent consideration for acquisitions - Amortization of note payable issuance costs & discount Unrealized loss on investment - Provision for doubtful accounts receivable and sales returns, net of recoveries ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Inventory ) Prepaid expenses Accounts payable ) Accrued wages ) 73 Restructuring accrual ) Deferred revenue ) Accrued interest and other liabilities ) Other Net cash provided by operating activities Cash flows from investing activities: Cash paid for acquisitions, net of cash acquired ) ) Purchases of property, equipment, and leasehold improvements ) ) Change in restricted cash 42 Distribution from equity investment 76 - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance ofnotes, net ofdiscount of $5,468 - Proceeds from issuance of stock - Note and stock issuance costs paid ) - Proceeds from exercise of stock options and employee stock purchase plan 57 52 Principal payments on capital leases ) - Net cash provided by financing activities 52 Net increase in cash and cash equivalents Cash and cash equivalents (net of restricted cash), beginning of period (1) Cash and cash equivalents (net of restricted cash), end of period (2) $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest $
